DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is responsive to the application Nº 16634381 filed on January 27th, 2020 in which claims 1-10 are pending and ready for examination.

Information Disclosure Statement
3.	Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449. These IDS have been considered.

Priority
4.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
5.	The examiner contends that the drawings submitted on 01/27/2020 are acceptable for examination proceedings.

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


8.	Claims 1-10 are rejected under 35 U.S.C. 102 (a) (1) and under 35 U.S.C. 102 (a) (2) as being anticipated by Koyata (US Pub. Nº 2017/0291439).

9.	Regarding independent claim 1: Koyata disclosed a printer comprising: 
 	a flying object ([0013], lines 3-5; also see Fig. 2); and 
 	a print head, mounted in the flying object ([0019], line 1; also see Fig. 2, reference 21a), that prints a desired image in a non-contact state on a print object which the flying object has approached ([0019], lines 1-2; [0023], lines 1-5).

10.	Regarding claim 2: Koyata disclosed the printer according to claim 1, wherein the flying object has a body part ([0015], line 1; also see Fig. 2, reference 11), and a drive part, mounted in the body part, that flies the body part ([0015], line 1; also see Fig. 2, the ensemble of the propulsion units 13 and the propellers 14), wherein the print head is attached to a predetermined position of the body part ([0021], lines 1-2; also see Fig. 2 which shows the print head 21a attached to the body part 11), and wherein the printer further comprises a controller that drives the print head while moving the flying object and at the same time maintaining a distance between the flying object and the print object at a predetermined value ([0015], lines 4-7 and [0023], lines 1-5).

11.	Regarding claim 3: Koyata disclosed the printer according to claim 1, wherein the flying object has a body part ([0015], line 1; also see Fig. 2, reference 11), and a drive part, mounted in the body part, that flies the body part ([0015], line 1; also see Fig. 2, the ensemble of the propulsion units 13 and the propellers 14), wherein the print head is attached arbitrarily movably in at least two different directions with respect to the body part ([0021], lines 1-2; also see Fig. 2 which shows the print head attached arbitrarily movably in at least the horizontal and the vertical directions), and wherein the printer further comprises a controller that drives the print head while moving the print head and at the same time fixing the position of the flying object with respect to the print object ([0015], lines 4-7 and [0023], lines 1-5).

12.	Regarding claim 4: Koyata disclosed the printer according to claim 2, wherein upon image printing, the controller controls the drive part so as to maintain the distance between the flying object and the print object at the predetermined value ([0053], lines 1-6).

13.	Regarding claim 6: Koyata disclosed the printer according to claim 1, comprising an ink supply source to supply ink to the print head ([0019], line 5), and a head power source to drive the print head (Fig. 2, the power source of the head 21a (not shown)).

14.	Regarding claim 10: Koyata disclosed the printer according to claim 1, further comprising: a camera that obtains an image of the print object; and an image sensor that detects a pattern of the print object, wherein the controller previously holds the pattern of the print object as a target, compares the image of the print object obtained with the camera with the pattern to specify a print position, moves the flying object to the print position, and controls the flying object and the print head so as to scan the print object with the image sensor and print the image in a position where the pattern has been detected.

Claim Rejections - 35 USC § 103
15.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

16.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


17.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Koyata (US Pub. Nº 2017/0291439), in view of Bostick et al. (US Pub. Nº 2017/0190104).

18.	Regarding claim 5: Koyata disclosed the printer according to claim 2.
 	Koyata is silent about comprising a gap adjustment part, attached to the bod part, that comes into contact with the print object upon image printing, to maintain the distance between the print head and the print object at the predetermined value.
 	Bostick et al. disclosed a print head, mounted on a flying object ([0070], lines 4-6; also see Fig. 4A, reference 478), comprising a gap adjustment part, attached to the bod part, that comes into contact with the print object upon image printing, to maintain the distance between the print head and the print object at the predetermined value ([0072], lines 1-2; also see Fig. 4A, reference 482).
.

19.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Koyata (US Pub. Nº 2017/0291439), in view of Bodin et al. (US Pub. Nº 2005/0090945).

20.	Regarding claim 9: Koyata disclosed the printer according to claim 1.
 	Koyata is silent about wherein the controller controls at least one of the flying object and the print head so as to print an image to be printed through a shortest moving route.
 	Bodin et al. disclosed an unmanned flying vehicle (Fig. 1, reference 100), wherein a controller controls the flying object so as to follow a shortest moving route ([0127], lines 1-5; also see Figs. 13 and 15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bodin et al. with those of Koyata by controlling the flying object to follow the shortest route during printing in order to save on battery power and improve on the autonomy of the flying object/print head.

Allowable Subject Matter
21.	Claims 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
22.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOVI M. AMEH whose telephone number is (571)272-4578. The examiner can normally be reached M-F: 9:00 AM - 6:00 PM.
23.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
24.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571)272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
25.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAOVI M AMEH/Primary Examiner, Art Unit 2853